                                 SOUTHERN DISTRICT OF TEXAS
                                   CORPUS CHRISTI DIVISION
                 UNITED STATES OF AMERICA
                                   Vs.                                        Case Number: C-20-1312M
                    Jonathan Darus Collier
                Vincent Bernard Bridgeforth Jr.



                                         AFFIDAVIT FOR MATERIAL WITNESS

BEFORE ME, the undersigned authority, personally came and appeared the undersigned Agent, who being first duly
sworn, deposed, and said:

Testimony of the following person(s) is material in criminal proceedings against the defendant named above.
Designation and detention as material witnesses is requested for:
                                               Nicacio Olvera-Mejia




This material witness is a citizen of Mexico who has admitted belonging to a class of aliens who are deportable, being
illegally within the United States. Should he be released and returned to his native country, he may not be subject to
extradition. Thus, it would be impracticable to secure his presence at such time as the case is called for trial.




  Submitted by reliable electronic means, sworn to, signature
  attested telephonically per Fed.R.Crim.P.4.1, and probable        :,der Pat,::
                                                                    �
                      cause found on the:                                          U.S. Border Patrol

                                                            28th    day of   June 2020




                                                                                    Julie K. Hampton
                                                                          UNITED STATES MAGISTRATE JUDGE
